Citation Nr: 1700977	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran initially requested a Board hearing on her March 2009 VA Form 9.  A hearing was scheduled for February 2013, but the Veteran failed to appear with no good cause provided.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

In April 2013, the Board remanded the appeal to the RO for additional development.  The case was returned to the Board in October 2015, whereupon the issues on appeal were remanded a second time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that another remand is required, as the AOJ has not substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2015, the Board observed that a May 2013 VA examination report pertaining to the Veteran's claimed elbow and shoulder disabilities was inadequate, as the examiner incorrectly stated that there was no evidence of onset in service.  The Board noted that the Veteran had stated that both conditions began during service, and observed that lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board directed the AOJ to provide the Veteran with a new VA examination.

Such an examination was conducted in March 2016.  After reviewing the available evidence, the examiner provided the following opinion:

I can find no reason to disagree with [the May 2013] evaluation and opinion.  The Veteran had no indication of shoulder or elbow problems in the service.  Xrays were normal.  Examination is normal.  Symptoms are currently functional discomfort only with heavy lifting.  She relates this to her current job.  This could be the mechanics of lifting or deconditioning.

On review, the Board again finds that the VA examiner's opinion is inadequate, and that an addendum is required to clarify the etiology of the Veteran's disabilities in light of her lay contentions of in-service onset of elbow and shoulder symptomatology.  Moreover, the examiner should accept as true that the Veteran has current disabilities of the elbows and shoulders, for VA purposes, as she was diagnosed with bilateral medial epicondylitis and bilateral rotator cuff strains during a December 2007 VA examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the threshold requirement for service connection is met when a disability exists at a time the claim was filed, even if it resolves prior to adjudication of the claim).  In addition, updated VA outpatient records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from August 2012 and associate them with the claims file.

2.  Then, the AOJ should forward the Veteran's claims file to a different examiner than the examiner who completed the March 2016 examination report for an addendum opinion regarding the nature and likely etiology of the Veteran's claimed bilateral elbow and shoulder disabilities.

In a detailed rationale, the examiner should address the Veteran's lay contentions, in particular her contention that she injured her elbows and shoulders during service.

In addition, the examiner should accept as true that the Veteran has current disabilities of the elbows and shoulders, for VA purposes, in light of her diagnoses of bilateral medial epicondylitis and bilateral rotator cuff strains during her December 2007 VA examination.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral elbow and shoulder disabilities were incurred in active service.

In formulating the requested opinion, the examiner should note that a lack of medical documentation of in-service treatment or immediate post-service treatment is, standing alone, insufficient to deny the claims.

3.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

